LEWIS, Judge.
Defendant was convicted of second degree murder and given the presumptive sentence of fifteen years. She now appeals, alleging a violation of her right to a speedy trial and other errors.
*75Defendant presented evidence tending to show that the deceased, Melvin Braxton Webster, committed suicide. Defendant and Mr. Webster had been married for 23 years. In the weeks before his death, Mr. Webster had received two warnings at work and was concerned about losing his job. He had consulted a doctor one week prior to death regarding swollen lymph nodes in his neck. On the evening in question, a phone call from their son Dennis precipitated an argument between the Websters concerning whether or not defendant would go to Florida to visit him. They continued to argue until retiring for bed. Defendant slept on the couch while her husband went into the bedroom. According to defendant, upon being awakened a short time later by a thumping noise, she went into the bedroom, and discovered that her husband had been shot.
Defendant called her next door neighbor, Gary Wheeler, who went to the Webster residence, saw Mr. Webster, and had his wife call the authorities. He observed no blood on defendant’s clothing or person.
Detective Kenneth Eatman arrived at the scene about 45 minutes after defendant first called Mr. Wheeler. He found a .38 caliber pistol on the bed near defendant’s head. He did not take hand wipings from defendant because he had seen her go to the bathroom, where she could have washed her hands. No fingerprints were found on the gun. No significant amounts of barium, antimony, or lead were found on handwipings taken from Mr. Webster. The State’s pathologist testified that the gunshot wound was atypical of a self-inflicted wound. Another expert testified that Mr. Webster’s death could have been either a suicide or an accident.
Defendant testified that she did not shoot her husband, and presented several character witnesses who testified to her good reputation for truth and honesty. On 19 April 1991 defendant’s son was killed in an automobile accident, necessitating her absence from the final hours of jury deliberation. The court denied defendant’s motions for a mistrial.
The State presented evidence that the Websters had purchased a life insurance policy on Mr. Webster, with defendant as the beneficiary, and that in early 1989 Mr. Webster enrolled for supplemental life insurance through his employment. Several witnesses testified that Mr. Webster had been in a normal mood on the day. of his death. The evidence also indicated that the argument on the night in question concerned another woman as well as finan*76cial matters. Mr. Webster’s mother testified that he told her he was moving out of the trailer and would see her Saturday, 11 November. This would have been the week after his death.
I. Speedy Trial
Defendant first argues she was denied her constitutional right to a speedy trial under the Sixth Amendment to the United States Constitution, and Article 1, Section 19, of the North Carolina Constitution. About sixteen months elapsed between defendant’s arrest and trial. According to defendant, the prosecution willfully caused the delay, resulting in prejudice to defendant and entitling her to a dismissal of the indictment with prejudice.
Defendant was arrested on 30 November 1989, and was indicted on 29 January 1990, two months after her arrest. Defendant requested voluntary discovery on 10 January. She filed a motion to continue in February 1990. Although the case was calendared for trial several times during the summer of 1990, no courtroom proceedings were held until 4 September 1990. No explanation was given for the summer 1990 delays. During the week of 4 September motions were heard and eight jurors were selected. Judge I. Beverly Lake, Jr., however, noted some scheduling conflicts and that the trial would probably last two weeks. Judge Lake continued the case over defendant’s objection. The District Attorney testified that he was ready to proceed at that point. The case was not heard at the 10 December 1990 session due to concerns about trying the two-week case piecemeal over the Christmas holidays. In January 1991 a new District Attorney needed some time to become familiar with defendant’s case. Defendant filed her demand for a speedy trial on 28 January 1991. The motion was denied and the case went to trial on 8 April 1991, two months and eleven days later. The defendant was given five days credit for time served awaiting trial.
Four factors must be weighed in analyzing speedy trial issues: “(1) the length of the delay, (2) the reason for the delay, (3) the defendant’s assertion of [the] right to a speedy trial, and (4) [the] prejudice resulting from the delay.” State v. Willis, 332 N.C. 151, 164, 420 S.E.2d 158, 163 (1992). The length of the delay is not determinative of the speedy trial issue. State v. Pippin, 72 N.C. App. 387, 392, 324 S.E.2d 900, 904, disc. rev. denied, 313 N.C. 609, 330 S.E.2d 615 (1985). The appropriate length of time is initially within the discretion of the trial judge, and the State is entitled *77to an adequate period of time in which to prepare the case for trial. Id. The North Carolina Supreme Court has held that a delay of 22 months was not “of great significance,” but merely constituted a triggering mechanism for further examination of the speedy trial issue. State v. Jones, 310 N.C. 716, 721, 314 S.E.2d 529, 533 (1984) (quoting State v. Hill, 287 N.C. 207, 214 S.E.2d 67 (1975)). The length of the delay in this case from arrest to trial was over 16 months.
Defendant has the initial burden of presenting a prima facie case that the delay was caused by the willful acts or negligence of the prosecution. Pippin, 72 N.C. App. at 391, 324 S.E.2d at 904. Defendant must show that the delay was unjustified and engaged in “for the impermissible purpose of gaining a tactical advantage over the defendant.” State v. Jones, 98 N.C. App. 342, 344, 391 S.E.2d 52, 54 (1990). The State is not responsible for delays caused by defendant. Pippin, 72 N.C. App. at 393, 324 S.E.2d at 905. We note that no explanation is given for the summer 1990 delays in this case. Defendant has not presented any evidence that those delays were unjustified or purposefully engaged in by the State. Furthermore, the State was clearly not responsible for the September and December 1990 delays. They resulted from scheduling conflicts of the trial judge and the Christmas holidays. Finally, the new District Attorney was certainly entitled to familiarize himself with the case in January 1991.
The court may examine whether the right was asserted at an early stage of the proceedings, or whether it was raised merely as a matter of form at the trial. State v. Joyce, 104 N.C. App. 558, 569, 410 S.E.2d 516, 522 (1991), disc. rev. denied, 331 N.C. 120, 414 S.E.2d 764 (1992). In this case, defendant did not raise her speedy trial claim at an early stage of the proceedings, but waited more than a year after her arrest to do so.
The test used to determine whether or not defendant has been prejudiced by the delay is “whether significant evidence or testimony that would have been helpful to the defense was lost due to delay.” State v. Jones, 98 N.C. App. 342, 344, 391 S.E.2d 52, 54-55 (1990). In this case defendant claims the delay disrupted her life, drained her financial resources, curtailed her association with other people in the community, and caused her anxiety as well as depriving her of liberty. As the State points out, however, all of defendant’s witnesses were still available at the time of the *78hearing on her motion to dismiss, and defendant had not shown any loss of evidence.
After balancing the four factors we conclude that defendant’s right to a speedy trial was not violated in this case. The length of the delay was sufficient to trigger an examination of the speedy trial issue. There is no evidence revealing the reasons for the summer 1990 delays, nor is there evidence that defendant made any oral or written demand that her case be tried during the summer of 1990. The delays after 4 September 1990 were caused by the trial judge and not by the State. It was reasonable for a new district attorney to require some time to review the case in January 1991. Finally, we note that defendant has not shown any actual prejudice to the presentation of her defense.
II. Prosecutor’s Calendaring of Cases
Defendant argues the district attorney improperly calendared her case for trial ten times before it actually went to trial in April 1991, and alleges that this constituted “unreasonable and unjustified conduct for the purpose of deliberately and unnecessarily gaining tactical advantage over the defendant.” The defendant only asked for one continuance throughout the entire period. Furthermore, the State failed to inform her whether or not she would be tried for her life. Defendant argues such conduct amounted to a denial of due process and entitles her to a dismissal of the indictment.
As the State points out, the record does not reveal the reasons for the delays which occurred prior to September 1990. Defendant has not shown any evidence indicating the prosecution purposefully caused the delays in order to obtain any advantage over defendant. Furthermore, according to State v. McCoy, 303 N.C. 1, 277 S.E.2d 515 (1981), “the sine qua non of a due process violation is actual prejudice to the defense of the case.” Id. at 8, 277 S.E.2d at 522. Defendant has not shown the delays resulted in actual prejudice to the defense of her case. We find no error in the trial court’s denial of this motion to dismiss.
III. Dismissal of First-Degree Murder Charge
Defendant argues the trial court erred in submitting the charge of second degree murder to the jury after dismissing the charge of first degree murder, claiming a violation of due process because the evidence does not support a theory of second degree murder.
*79Defendant thus claims she is entitled to a dismissal of the murder charge in the indictment.
If the evidence only supports a finding of first degree murder a charge of second degree murder may not be submitted to the jury. State v. Arnold, 329 N.C. 128, 138-39, 404 S.E.2d 822, 829 (1991). Second degree murder is “the unlawful killing of another with malice, but without premeditation and deliberation.” State v. Spivey, 102 N.C. App. 640, 649, 404 S.E.2d 23, 28 (1991). An indictment for murder includes both first and second degree murder. Id. Generally, the State’s decision to abandon a first degree murder charge and proceed on the lesser included offense is not prejudicial to defendant, as long as there is evidence to support the lesser offense. Id. at 648-49, 404 S.E.2d at 28 (citation omitted).
Defendant relies on cases which state that a jury’s possible failure to find first degree murder does not require instruction on second degree murder. See, e.g., State v. Cummings, 326 N.C. 298, 317, 389 S.E.2d 66, 77 (1990). The cases cited contain clear, undisputed evidence of first degree murder, such as lying in wait, State v. Leroux, 326 N.C. 368, 376, 390 S.E.2d 314, 321, cert. denied, 498 U.S. 871, 112 L. Ed. 2d 155 (1990), and a coldly calculated and planned killing, Cummings, 326 N.C. at 317, 389 S.E.2d at 77.
In the case at hand the State points out that there is no direct evidence of premeditation and deliberation. There is circumstantial evidence that the bullet wound was atypical of a self-inflicted wound, without traces of lead, barium or antimony on the deceased’s hands. The deceased was shot at close range, defendant was the sole beneficiary of the life insurance proceeds, and the deceased may have been involved with another woman. While this evidence tends to show that defendant may have killed her husband, it does not necessarily lead to the conclusion that defendant first premeditated and deliberated his death. Furthermore, un-contradicted evidence indicates that defendant and the deceased argued earlier that evening. The jury could have found from the evidence presented that defendant intentionally and unlawfully killed her husband, but that she acted without premeditation and deliberation. The evidence thus supports a finding of second degree murder. We find no error in the trial court’s instruction on second degree murder.
*80IV. Insufficiency of Evidence
Defendant argues the trial court erred in denying her motion to dismiss at the close of all the evidence based on the insufficiency of the evidence. Defendant claims the State has not produced substantial evidence of the elements of the crime charged or that defendant was the perpetrator of the crime.
On defendant’s motion to dismiss, the evidence, including circumstantial evidence, must be viewed in the light most favorable to the State, giving the State the benefit of every reasonable inference. State v. Turnage, 328 N.C. 524, 530, 402 S.E.2d 568, 572, cert. denied, 330 N.C. 200, 412 S.E.2d 64 (1991); State v. Childress, 321 N.C. 226, 362 S.E.2d 263 (1987). We find that the evidence, discussed above, was sufficient to go to the jury on the charge of second degree murder.
V. Defendant’s Absence on Final Day of Jury Deliberation
A. Substantial and Irreparable Prejudice Warranting Mistrial
Defendant argues the court should have declared a mistrial because of conduct occurring outside the courtroom which substantially and irreparably prejudiced her case. N.C.G.S. § 15A-1061 (1988). Defendant bases this contention on the fact that she could, not be present on the final day of jury deliberations due to the accidental death of her son. She argues her “sudden absence” must have resulted in substantial and irreparable prejudice.
The State points out that the court informed the members of the jury that defendant had been excused from the day’s proceedings for good cause shown, and that the prosecutor also had been excused. We cannot see how defendant’s absence at this stage of the proceedings, during the final two hours of jury deliberations, could have resulted in substantial and irreparable prejudice to her case. Defendant has not presented any persuasive arguments as to why her absence that day would have somehow affected the jury’s deliberations. We find this argument to be completely without merit.
B. Denial of Constitutional Right to be Present at Every Stage of Trial
Defendant also argues that the court denied her the constitutional right to be present at every stage of her trial by accepting the jury’s verdict in her absence and by denying her motion for *81appropriate relief. Defendant cites the Confrontation Clause from the Sixth Amendment of the United States Constitution, made applicable to the states through the Fourteenth Amendment, as well as Article I, Section 23 of the North Carolina Constitution, which confers upon her the right to be present at every stage of her trial. See State v. Robinson, 330 N.C. 1, 409 S.E.2d 288 (1991).
We agree with the State that any error here was certainly harmless. N.C.G.S. § 15A-1443 (1988). The court had already explained that defendant was absent for good cause shown. At this stage of the proceedings defendant’s presence could not have made a difference to the outcome of the trial. The jury had already reached its verdict. Defendant’s counsel was present and able to adequately represent her.
VI. Character Witnesses for Defendant
Defendant claims the court erred in limiting the number of defense character witnesses, and that this error resulted in a denial of due process. She argues that the issue of her truthfulness was crucial since she was the only witness who could testify as to the events on the evening in question. Thus, she should have been entitled to bolster her character for truthfulness and credibility as much as possible.
The trial court may control the production of evidence in order to avoid “needless consumption of time,” and may exclude relevant evidence based on “considerations of undue delay, waste of time, or needless presentation of cumulative evidence.” N.C.G.S. § 8C-1, Rules 611(a) and 403 (1992). Our Supreme Court has specifically stated that a trial court, within its sound discretion, may limit the number of character witnesses. State v. McCray, 312 N.C. 519, 537, 324 S.E.2d 606, 618 (1985) (court only allowed defendant to present one of five character witnesses).
On the first day of defendant’s evidence, she presented six character witnesses who testified to her reputation for truth and honesty. Upon the State’s motion to exclude further character evidence, the court ruled it would allow only two more character witnesses, since any additional witnesses would be deemed cumulative. We find no error in the court’s decision to limit the number of character witnesses. The court gave defendant sufficient opportunity to present character evidence through the testimony of eight witnesses.
*82VII. Statutory Mitigating Factors
Defendant finally argues that the court should have made findings regarding aggravating and mitigating factors even though the court imposed the presumptive sentence upon her. According to N.C.G.S. § 15A-1340.4(b) (Cum. Supp. 1992), a judge need not make findings regarding aggravating and mitigating factors if imposing the presumptive term. However, defendant argues a presumptive sentence is inflexible and “disregards the nature of the offender,” and that she should therefore be entitled to findings in mitigation. Defendant claims the judge’s failure to do so was an abuse of discretion entitling her to a new sentencing hearing.
Defendant’s argument is meritless. The court was not required to make findings in mitigation or aggravation under N.C.G.S. § 15A-1340.4(b). See State v. Blake, 83 N.C. App. 77, 82, 349 S.E.2d 78, 81 (1986), aff’d, 319 N.C. 599, 356 S.E.2d 352 (1987).
For the foregoing reasons, we find defendant received a fair trial, free from prejudicial error.
No error.
Judge COZORT concurs.
Judge WELLS dissents.